Citation Nr: 0312776	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  96-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to an initial compensable evaluation for left 
foot and ankle disability, status post failed talonavicular 
fusion, advancement of posterior tendon and correction of 
hammertoes two through four.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a painful scar in the right groin area following femoral 
artery laceration, status post artery repair, drainage of 
hematoma and abscess, and right inguinal hernia repair.

3.  Entitlement to an initial compensable evaluation for 
paresthesias and other neurological manifestation of the 
ilioinguinal nerve, right, following femoral artery 
laceration.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

The current appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a left foot disorder, and an 
evaluation in excess of 10 percent for a painful scar in the 
right groin area, etc.

In March 1996 the veteran presented oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In November 1996 the Hearing Officer affirmed the 
determinations previously entered, and granted entitlement to 
a separate compensable evaluation, effective June 8, 1993, 
for paresthesias and other neurological manifestations of the 
ilioinguinal nerve, right, following femoral artery 
laceration, status post artery repair, drainage of hematoma 
and abscess, and right inguinal hernia repair with assignment 
of a noncompensable evaluation.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
July 1997.

In February 2000 the RO affirmed all determinations 
previously entered.

In May 2000 the Board granted entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for a 
left foot and ankle disability.  The Board also denied 
entitlement to an evaluation in excess of 10 percent for a 
painful scar in the right groin area following femoral artery 
laceration, status post artery repair, drainage of hematoma 
and abscess, and right inguinal hernia repair, and an initial 
compensable evaluation for paresthesias and other 
neurological manifestations of the ilioinguinal nerve, right, 
following femoral artery laceration, status post artery 
repair, drainage of hematoma and abscess, and right inguinal 
hernia repair.  The veteran appealed.

In a May 2000 rating decision the RO assigned a 
noncompensable evaluation for service-connected left foot and 
ankle disability which contemplated the subtraction of a 30 
percent presurgical disability evaluation.  A timely notice 
of disagreement was received by the RO in July 2000.  In July 
2000 the RO furnished the veteran a statement of the case.  A 
timely substantive appeal was received in August 2000.  

While the case was pending at the United States Court of 
Appeals for Veterans Claims (CAVC), the CAVC vacated the May 
2000 decision of the Board in part, dismissing the grant of 
1151 benefits for left foot and ankle disability, and 
remanding the remaining issues for consideration the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
was returned to the Board for compliance with the directives 
that were specified by the CAVC.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In May 2002 the Board undertook additional development on the 
claims of entitlement to an increased evaluation for left 
foot and ankle disability, status post failed talonavicular 
fusion, advancement of posterior tendon and correction of 
hammertoes two through four; a painful scar in the right 
groin area following femoral artery laceration, status post 
artery repair, drainage of hematoma and abscess, and right 
inguinal hernia repair and paresthesias and other 
neurological manifestation of the ilioinguinal nerve, right, 
following femoral artery laceration, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  

Additional medical evidence has been added to the record 
including an inadequate October 2002 VA orthopedic 
examination report constructed without review of the claims 
folder.  No notice of the development as required by Rule of 
Practice 903 was undertaken.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  
Additional development is needed.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003)  
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The evidence obtained since the October 2000 supplemental 
statement of the case (SSOC) should be considered by the RO 
since the veteran has not waived initial consideration.  38 
C.F.R. § 20.1304.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 5017 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
record lacks compliance with adequate notice and 
consideration of VCAA as well as the holding in Quartuccio. 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Also, the veteran's claim of entitlement to an evaluation in 
excess of 10 percent for a painful scar in the right groin 
area following femoral artery laceration, status post artery 
repair, drainage of hematoma and abscess, and right inguinal 
hernia repair should be initially considered by the RO in 
light of the changes in the rating schedule for evaluating 
skin/scar disabilities effective August 30, 2002.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response. 

4.  The RO should afford the appellant a 
VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary to determine 
the current nature and severity of the 
service-connected left foot and ankle 
disability, status post failed 
talonavicular fusion, advancement of 
posterior tendon and correction of 
hammertoes two through four.  The claims 
folder, copies of criteria of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002), and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All indicated 
special tests should be undertaken.



The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the left foot/ankle, active and passive 
range of motion in degrees, and comment 
on the functional limitations, if any, 
caused by degenerative arthritis of the 
left foot/ankle in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(i)  Does the service-connected left 
foot/ankle disability cause weakened 
movement, crepitation, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(ii)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the foot/ankle, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  The examiner 
should determine whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left foot/ankle 
disability.  




The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(iii)  The examiner should address 
whether the service-connected left 
foot/ankle disability involves only the 
joint structure, or the muscles and 
nerves as well. 

5.  The RO should afford the appellant a 
dermatologic examination by a specialist 
in dermatology or other appropriate 
specialist including on a fee basis to 
determine the extent and degree of 
severity of service-connected painful 
scar in the right groin area following 
femoral artery laceration, status post 
artery repair, drainage of hematoma and 
abscess, and right inguinal hernia 
repair.  The claims folder, copies of the 
rating criteria for evaluating skin/scar 
disabilities prior to and effective on 
August 30, 2002 and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All indicated special tests 
should be undertaken.  The examiner 
should correlate all objective findings 
to the old and new criteria for rating 
skin/scar disability.


6.  The RO should afford the appellant a 
neurological examination by a specialist 
in neurology or other appropriate 
specialist including on a fee basis if 
necessary in order to determine the 
extent and degree of severity associated 
with service-connected paresthesias and 
other neurological manifestation of the 
ilioinguinal nerve, right, following 
femoral artery laceration.  The claims 
folder, and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All indicated special tests 
should be undertaken.  The medical 
specialist should determine whether there 
is mild, moderate, severe incomplete or 
complete paralysis of the ilioinguinal 
nerve.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to an increased 
evaluation for left foot and ankle 
disability, status post failed 
talonavicular fusion, advancement of 
posterior tendon and correction of 
hammertoes two through four; a painful 
scar in the right groin area following 
femoral artery laceration, status post 
artery repair, drainage of hematoma and 
abscess, and right inguinal hernia repair 
and paresthesias and other neurological 
manifestation of the ilioinguinal nerve, 
right, following femoral artery 
laceration.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the October 2000 SSOC, the 
application of 38 C.F.R. §§ 4.40, 4.14, 
4.45, 4.59, 4.118 (previous and amended 
criteria), and the CAVC's holdings in 
Deluca v. Brown, 8 Vet. App. 202 (1995) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) where applicable, as well as 
document the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002). 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claims for increased 
evaluations.  38 C.F.R. § 3.655 (2002). 



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

